FIRST AMENDMENT TO

ASSET MANAGEMENT SERVICES AGREEMENT

 

This First Amendment to Asset Management Services Agreement (this “First
Amendment”) is made and entered into by and between KBS ACQUISITION SUB, LLC, a
Delaware limited liability company (“Company”), and GKK REALTY ADVISORS LLC, a
Delaware limited liability company (“Manager”), as of the date that Company and
Manager execute this First Amendment as set forth in the signature page below
(the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Company and Manager are parties to that certain Asset Management
Services Agreement dated March 30, 2012 (“Asset Management Agreement”), pursuant
to which Manager is providing asset management services on behalf of the Company
for the Properties; and

 

WHEREAS, Company and Manager desire to amend the Asset Management Agreement to,
among other things, reduce the Base Management Fee and amend certain other
provisions of the Asset Management Agreement, all as more particularly described
hereinbelow;

 

WHEREAS, an Affiliate of Manager (“GKK Member”), and FYF Net Lease LLC, a
Delaware limited liability company (“FYF” and, collectively with GKK Member, the
“Members” and each a “Member”)), have entered into that certain Limited
Liability Company Agreement (the "LLC Agreement") of BBD1 Holdings LLC (“BBD1
Holdings”); and

 

WHEREAS, BBD1 Holdings has entered into an Agreement for Sale of Membership
Interests (the “Sale Agreement”) with a subsidiary of Company, pursuant to which
BBD1 Holdings has agreed to purchase the 100% of the membership interests (the
“Membership Interests”) in (i) First States Investors 5000A, LLC, a Delaware
limited liability company (the “Portfolio Property Owner”), (ii) GKK
Independence Square Lot, LLC, a Delaware limited liability company (the “Parking
Lot Property Owner”; together with the Portfolio Property Owner, the “Real
Property Owners”), and (iii) AFR Defeasance Pool 1, LLC, a Delaware limited
liability company (the “Defeasance Securities Owner”; together with the Real
Property Owners, the “Owners”).

 

NOW, THEREFORE, pursuant to the foregoing, and in consideration of the mutual
covenants and agreements contained herein and in the Asset Management Agreement,
the receipt and sufficiency of which are hereby acknowledged, the Asset
Management Agreement is hereby amended as follows:

 

1. Defined Terms. All capitalized terms used herein shall have the same meaning
as defined in the Asset Management Agreement, unless otherwise defined in this
First Amendment.

 

 

 

2. Base Management Fee. (a) Company and Manager hereby agree that if Company
sells the BBD1 Assets (defined below) to Manager or an Affiliate of Manager
(including BBD1 Holdings), then effective on the date of such sale, Paragraph
7(a) of the Asset Management Agreement shall be deleted in its entirety and
shall be replaced with the following sentences: “For the term of this Agreement,
Company hereby agrees to pay to Manager a management fee equal to $9,000,000 per
year in equal monthly installments of $750,000, plus reimbursement of all
property related expenses paid by Manager on behalf of Company (together the
“Base Management Fee”), payable monthly in arrears, plus the amount, if any, of
the Threshold Value Profits Participation, as described below.” (b) If the Sale
Agreement is terminated and, thereafter, Company sells the BBD1 Assets to any
third party other than Manager or an Affiliate of Manager (including BBD1
Holdings), then effective on the date of such sale, Paragraph 7(a) of the Asset
Management Agreement shall be deleted in its entirety and shall be replaced with
the following sentences: “For the term of this Agreement, Company hereby agrees
to pay to Manager a management fee equal to $10,000,000 per year in equal
monthly installments of $833,333.33, plus reimbursement of all property related
expenses paid by Manager on behalf of Company (together the “Base Management
Fee”), payable monthly in arrears, plus the amount, if any, of the Threshold
Value Profits Participation, as described below.” Prior to the occurrence of
either (a) or (b) above, Paragraph 7(a) of the Asset Management Agreement shall
not be deleted and shall be effective as currently written. The term "BBD1
Assets" shall mean either (i) that certain real properties (including, without
limitation, all improvements, personal property, leases, contracts, records and
plans, and intangible property) owned by Real Property Owners and/or (ii) the
Membership Interests.

 

3. Term; Termination. Company and Manager hereby agree that effective on the
Effective Date, Paragraph 12 of the Asset Management Agreement is deleted in its
entirety and shall be replaced with the following paragraph: “The "Term" of this
Agreement is from the March 30, 2012 through December 31, 2015, subject to (a)
the right of the Company to terminate this Agreement (with no requirement of
Cause) with an effective termination date only on March 31 (except for the
calendar year 2013) or September 30 of any calendar year (including September
30, 2013), but at no time prior to September 30, 2013 and only upon 90 days
prior written notice delivered by the Company to the Manager, which notice shall
be irrevocable, and (b) the right of the Manager to terminate this Agreement
(with no requirement of a Company Default) with an effective termination date no
earlier than June 30, 2012, and only upon no less than 90 days prior written
notice delivered by the Manager to the Company. Notwithstanding the foregoing,
this Agreement (1) may not be terminated by the Company prior to September 30,
2013, or the Manager prior to June 30, 2013; and (2) may be terminated: (i) at
any time after September 30, 2013 by Company on five (5) business days' prior
written notice for Cause; or (ii) at any time by Manager on five (5) business
days' prior written notice in the event of a Company Default. Upon any
termination of the Manager by the Company after September 30, 2013 and prior to
December 31, 2015, the Company shall pay the applicable Termination Fee to
Manager in immediately payable funds on or prior to the effective date of
termination. No Termination Fee shall be payable by the Company in connection
with a termination of this Agreement by the Manager, other than in connection
with a Company Default.”

2

 

 

4. Property Management Services. Notwithstanding anything in the Asset
Management Agreement to the contrary, in consideration of the mutual covenants
and agreements contained herein and in the Asset Management Agreement, Manager
hereby covenants and agrees that commencing on the Effective Date and continuing
until the Company has resolved its extension/restructuring and/or other
negotiations with the lender for the Goldman Portfolio (defined below), but not
thereafter, Manager shall not, and shall not permit any of its Affiliates,
employees and/or officers, to provide (other than to the Company and its
Affiliates) to any third party, including, without limitation, Goldman Sachs
Mortgage Company and/or any of its Affiliates, Citicorp North America, Inc.,
and/or any of its Affiliates, Fortress Investment Group and/or any of its
Affiliates (including, but not limited to, CF Branch LLC and CF Branch Trust
2012-1), and Davidson Kempner Capital Management LLC and/or any of its
Affiliates (including, but not limited to, Midtown Acquisitions L.P.), property
management services for any of the Properties that are part of the Goldman
Portfolio without first obtaining the prior written consent of the Company, such
consent to be in the Company’s sole and absolute discretion. Manager agrees
that, in the event of any breach by Manager of any covenant or obligation
contained in this Paragraph 4, Company’s sole remedy shall to seek (a) a decree
or order of specific performance to enforce the observance and performance of
such covenant or obligation, and (b) an injunction restraining such breach or
threatened breach. The term “Goldman Portfolio” shall mean that certain real
property encumbered by that certain mortgage loan in the original principal
amount of $250,000,000, evidenced by that certain Loan Agreement dated April 1,
2008, as amended and assigned from time to time, among certain borrowers named
therein, as borrowers, and CF Branch LLC (as successor-in-interest to Citicorp
North America, Inc. and Goldman Sachs Mortgage Company) and KBS Acquisition Sub,
LLC, as lenders.

 

 

 

5. Extra Employees. Company hereby requests and Manager agrees to promptly hire,
on or before September 1, 2012, the two (2) additional employees to provide
property management services for the Properties as set forth in Paragraph
2(b)(ix)(1) of the Asset Management Agreement.

 

6. Miscellaneous. With the exception of those terms and conditions specifically
modified and amended herein, the Asset Management Agreement shall remain in full
force and effect in accordance with all its terms and conditions. In the event
of any conflict between the terms and provisions of this First Amendment and the
terms and provisions of the Asset Management Agreement, the terms and provisions
of this First Amendment shall supersede and control.

 

7. Counterparts/Facsimiles. This First Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
First Amendment, the parties may execute and exchange telefaxed or e-mailed
counterparts of the signature pages and such counterparts shall serve as
originals.

3

 

 

IN WITNESS WHEREOF, Company and Manager, acting herein by duly authorized
individuals, have caused these presents to be executed, effective as of the
Effective Date set forth herein.

 

COMPANY:

 

KBS ACQUISITION SUB, LLC, a Delaware limited liability company   By: KBS
ACQUISITION HOLDINGS, LLC,   a Delaware limited liability company,   its sole
member         By: KBS GKK PARTICIPATION HOLDINGS I, LLC,     a Delaware limited
liability company,     its sole member           By: KBS DEBT HOLDINGS, LLC,    
  a Delaware limited liability company,       its sole member             By:
KBS LIMITED PARTNERSHIP,         a Delaware limited partnership,         its
manager             By: KBS REAL ESTATE INVESTMENTS TRUST, INC.,           a
Maryland corporation,           its sole general partner             By: 
        /s/ David E.
Snyder                                                                                      
                  David E. Snyder                   Chief Financial Officer    
              Date: August 17, 2012

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

4

 

 

MANAGER:

 

GKK REALTY ADVISORS LLC,

a Delaware limited liability company

 

 

By:  /s/ Benjamin P. Harris   Name: Benjamin P. Harris   Title: President  
Date: August 17, 2012  

 

 

5

 

